Appeal from a *580judgment of the County Court of Columbia County (Leaman, J.), rendered July 11, 2002, convicting defendant following a nonjury trial of the crime of criminal sale of a controlled substance in the fifth degree.
Defense counsel seeks to be relieved of his assignment of representing defendant on appeal on the ground that there are no nonfrivolous issues to be raised. Our review of the record, defense counsel’s brief and defendant’s pro se submission reveals the existence of issues that arguably are meritorious and, therefore, not frivolous (see People v Stokes, 95 NY2d 633, 636 [2001]). Accordingly, defense counsel’s motion to be relieved is granted and new counsel shall be assigned to address any issues that the record may disclose (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]).
Cardona, P.J., Mercure, Crew III, Spain and Rose, JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.